Citation Nr: 0813455	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-01 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as due to frostbite during service.

2.  Entitlement to service connection for frostbite to the 
ears.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a L3 bone spur, with 
backache and limitation of motion.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for cold injuries to the 
feet.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for cold injuries to the 
hands.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to September 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia in December 2002, March 2005, and 
February 2006.

In August 2006, the veteran requested a Board hearing in 
Washington, DC.  He was scheduled for such a hearing in 
January 2008 but cancelled that hearing.  See 38 C.F.R. 
§ 20.702(e) (2007).

Because of the complicated procedural history of this case, 
described in detail below, the Board will treat the hand and 
feet cold injuries as separate issues even though the RO 
certified this matter to the Board as a single issue.  This 
should not in any way prejudice the veteran, in view of the 
partially favorable disposition below.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

The Board also notes that disposition of this case has 
followed a grant of a motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).

The reopened claims of service connection for a L3 bone spur, 
with backache and limitation of motion; and for cold injuries 
to the hands and feet, along with the claim of service 
connection for PTSD, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that type 
II diabetes mellitus was first manifest in service or for 
many years thereafter.

2.  There is no competent medical evidence establishing a 
current and chronic disorder corresponding to frostbite to 
the ears.  

3.  The claim of service connection for a L3 bone spur, with 
backache and limitation of motion, was denied in a June 2003 
Board decision; evidence received since that date is new, 
relates to the question of a current disorder of in-service 
onset, and raises a reasonable possibility of substantiating 
the claim.

4.  The claim of service connection for cold injuries to the 
feet was denied in an unappealed April 2000 rating decision; 
evidence received since that date is new, relates to the 
question of a current disorder of in-service onset, and 
raises a reasonable possibility of substantiating the claim.

5.  The claim of service connection for cold injuries to the 
hands was denied in an unappealed December 2002 rating 
decision; evidence received since that date is new, relates 
to the question of a current disorder of in-service onset, 
and raises a reasonable possibility of substantiating the 
claim.




CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by service, nor may it be presumed to have been.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).

2.  Frostbite to the ears was not incurred in or aggravated 
by service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

3.  New and material evidence has been received to reopen a 
claim of service connection for a L3 bone spur, with backache 
and limitation of motion.  38 U.S.C.A. §§ 5103, 5108, 5103A, 
5107, 7104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156, 3.159 (2007).

4.  New and material evidence has been received to reopen a 
claim of service connection for cold injuries to the feet.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.156, 3.159 (2007).

5.  New and material evidence has been received to reopen a 
claim of service connection for cold injuries to the hands.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for type II diabetes mellitus and 
frostbite to the ears

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
April 2004 and August 2005.  As these letters were issued 
prior to the respective appealed rating decisions, this case 
raises no procedural concerns in view of the Mayfield line of 
decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a June 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  For reasons described in further 
detail below, a VA examination has been found to not be 
"necessary" pursuant to 38 U.S.C.A. § 5103A(d) in 
conjunction with these service connection claims.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. at 394; see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including type II diabetes 
mellitus and organic neurological disorders, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

In the present case, the veteran's service medical records 
are entirely negative for complaints of, or treatment for, 
both type II diabetes mellitus and frostbite to the ears.  In 
November 2001, more than 49 years following separation from 
service, a VA treatment provider rendered a diagnosis of 
"[n]ew onset diabetes mellitus."  None of the treatment 
reports of record, however, suggest a causal link between 
this disorder and service, and the veteran has been diagnosed 
with no ear disorders linked in any way to in-service 
frostbite.  While the veteran reported being "frost bitten 
on the left ear" during service when treated by John M. 
Daniel, M.D., in March 2004, no corresponding diagnosis was 
rendered.

To date, the RO has not afforded the veteran a fully 
comprehensive VA examination, with a report containing 
opinions as to the etiology of his claimed disorders.  Such 
opinions are "necessary" under 38 U.S.C.A. § 5103A(d) when: 
(1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, 
however, there is no evidence linking the veteran's claimed 
disorders to service and no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that etiology opinions 
are not "necessary."  See generally Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claims.  
Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in 
multiple lay submissions.  The veteran, however, has not been 
shown to possess the requisite medical training, expertise, 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for type II diabetes 
mellitus, to include as due to frostbite during service; and 
frostbite to the ears.  These claims must therefore be 
denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Whether new and material evidence has been received to 
reopen claims of service connection for a L3 bone spur, with 
backache and limitation of motion; 
and cold injuries to the hands and feet

Preliminarily, the Board has considered the VCAA provisions 
described above with regard to the these matters but finds 
that, given the favorable action taken below, no further 
assistance in developing the facts pertinent to these matters 
is required at this time.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claims were 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, the veteran's initial claim of service 
connection for an L3 bone spur with backache was denied in an 
unappealed May 1969 rating decision on the basis that an L3 
bone spur shown on x-rays in February 1969 was not 
etiologically related to service, during which he was treated 
on several occasions for back pain.  Further RO denials of 
this claim were issued in January 1995 and February 2000.  
The veteran appealed the latter denial to the Board, which, 
in June 2003, declined to reopen the veteran's claim on the 
basis that no new and material evidence had been submitted 
linking his current low back disorder to service.  This 
decision is "final" under 38 U.S.C.A. § 7104(a).

As to the cold injury of the feet claim, the RO initially 
denied service connection for bilateral frozen feet in April 
2000 on the basis that the veteran had not submitted evidence 
of bilateral frozen feet in service.  He was notified of this 
decision in June 2000 but did not submit a Notice of 
Disagreement within the following year; a lay statement from 
October 2000 referencing "cold injury/frostbite" did not 
specify a desire to contest the prior rating decision.  See 
38 C.F.R. § 20.201.  The April 2000 rating decision is thus 
final under U.S.C.A. § 7105(c).   

In December 2002, the RO denied service connection for cold 
injuries to the hands and feet as not shown by the record and 
notified the veteran of this decision within the same month.  
A July 2003 Notice of Disagreement contains a reference to 
the feet but not to the hands, and the veteran filed no 
statements in the one year period following notification of 
the unfavorable decision in December 2002 regarding the 
hands.  Accordingly, the December 2002 rating decision is 
final under 38 U.S.C.A. § 7105(c) as to service connection 
for cold injuries to the hands.

Accordingly, the question has become whether new and material 
evidence has been received following the April 2000 rating 
decision denying service connection for cold injuries to the 
feet, the December 2002 rating decision denying service 
connection for cold injuries to the hands, and the June 2003 
Board decision denying service connection for the claimed low 
back disorder.

In the present case, the Board finds that such evidence has 
been received by VA.  In a series of records dated from March 
to November of 2004, Dr. Daniel noted a history of frostbite 
to the hands and feet in Korea during service, as well as 
back pain since that time.  Dr. Daniel, in March 2004, cited 
to frostbite to the feet and hands in 1951 and a back injury 
in 1952 and rendered diagnoses of frostbite of the feet and 
hands and back and neck pain "from old trauma."  In A May 
2004 letter, Dr. Daniel noted that the veteran fell from a 
truck in Korea and sustained a back injury and that he 
"suffers from peripheral neuropathy and some degree of 
peripheral vascular insufficiency related to his frostbite in 
Korea."  Dr. Daniel's conclusion was that "[i]t is as 
likely or not that the current problems are directly related 
to his military service."

These private medical records are "new," in the sense that 
this evidence is not merely duplicative of evidence of record 
at the time of the prior final decisions.  Moreover, this 
evidence relates to the question of a back disorder and cold 
injuries to the feet and hands of in-service onset, which had 
not previously been established.  As such, this evidence 
raises a reasonable possibility of substantiating the claims.

Overall, the veteran has submitted new and material evidence 
in regard to his previously denied claims of service 
connection for a L3 bone spur, with backache and limitation 
of motion; and cold injuries to the feet and hands.  These 
claims are therefore reopened but, as described below, 
require additional development upon remand.  The claims on 
appeal are therefore partially granted.


ORDER

Entitlement to service connection for type II diabetes 
mellitus, to include as due to frostbite during service, is 
denied.

Entitlement to service connection for frostbite to the ears 
is denied.

New and material evidence has been received to reopen a claim 
of service connection for a L3 bone spur, with backache and 
limitation of motion; to that extent only, the appeal is 
granted.

New and material evidence has been received to reopen a claim 
of service connection for cold injuries to the feet; to that 
extent only, the appeal is granted.

New and material evidence has been received to reopen a claim 
of service connection for cold injuries to the hands; to that 
extent only, the appeal is granted.


REMAND

Given that the claims file now includes private medical 
records appearing to link the veteran's claimed low back 
disorder and cold injuries to the feet and hands to service, 
it is "necessary" under 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4) that he be afforded a comprehensive 
VA examination addressing these disorders.  It is essential 
that the report of this examination include medical opinions 
addressing the etiology of the claimed disorders, if present.

The Board also finds that additional development is required 
in conjunction with the PTSD claim.  Service connection for 
PTSD requires medical evidence showing a diagnosis of the 
condition; a link, established by the medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by his unit when he was 
stationed in Vietnam, which, when viewed in the light most 
favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

In the present case, multiple VA psychiatric records confirm 
a diagnosis of PTSD "related to the Korean War."  The RO 
contacted the United States Joint Services Records Research 
Center (JSRRC) (previously the U.S. Armed Services Center for 
Research of Unit Records) following the veteran's report of a 
casualty (C.H.).  In August 2003, the JSRRC responded that 
there was no confirmation of a casualty named C.H. but that 
it did not maintain Morning Reports.  Rather, these should be 
obtained from the National Personnel Records Center (NPRC), 
preferably for a specific three-month period.  The JSRRC also 
furnished "an extract" of a 1950-51 unit history submitted 
by the 2nd Infantry Division, the higher headquarters for the 
2nd Quartermaster Company.  This report documented that 
elements of the 2nd Quartermaster Company participated in the 
Naktong River Operation that resulted in casualties.  Also, 
on September 16, 1950, elements of the 2nd Infantry Division 
were directed to attack enemy elements.  

Subsequent documentation of record indicates that the NPRC 
was contacted by the veteran's congressman as to the question 
of him being wounded in action.  The NPRC reported that 
records of such an incident may have been destroyed in a July 
1973 fire.  The NPRC, however, did not comment on the 
availability of any "Morning Reports," and there is no 
suggestion from the claims file that the RO has made efforts 
to obtain such reports.

Also of interest to the RO is a statement from a friend of 
the veteran, received by the RO in March 2004, indicating an 
attack on both of them as part of the 2nd Infantry Division, 
on August 19, 1950 in Pusan, Korea.  This attack involved 
fire from enemy forces.  

The Board thus finds that further efforts should be made to 
obtain "Morning Reports," particularly from August and 
September of 1950, as well as any additional unit record 
documentation concerning the reported August 19, 1950 attack 
on the 2nd Infantry Division in Pusan.  Should it be 
corroborated that a unit in which the veteran was serving was 
subjected to hostile fire, but only if such incident is 
corroborated, a VA PTSD examination addressing the etiology 
of this disorder should be afforded to the veteran upon 
remand.  See Pentecost v. Principi, supra; 38 U.S.C.A. 
§ 5103A(d). 

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

In this letter, the veteran should also 
be requested to provide as much specific 
information as possible about his claimed 
August 19, 1950 stressor at Pusan, Korea.  

2.  The RO should then contact NPRC for 
any "Morning Reports" of the veteran's 
unit (particularly for August and 
September of 1950 and the surrounding 
period), as well as the JSRRC for 
complete unit records of the veteran's 
unit.  All documentation obtained 
pursuant to these inquiries should be 
added to the claims file.  If, upon a 
review of all service department 
evidence, a finding is made that the 
veteran's unit was under attack of enemy 
fire on August 19, 1950, the development 
in paragraph 3 should be accomplished.  
If not, however, the development 
requested in paragraph 3 need not be 
accomplished.

3.  Then, the veteran should be afforded 
a VA PTSD examination, with an 
appropriate examiner, to determine the 
nature and etiology of his claimed PTSD.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an Axis 
I diagnosis.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that PTSD, if present, is 
etiologically related to a corroborated 
in-service attack on the veteran's unit 
while he was present.  See Pentecost v. 
Principi, supra.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  Then, the veteran should be afforded 
a VA neurological examination, with an 
appropriate examiner, to determine the 
nature and etiology of his claimed low 
back disorder and cold injuries to the 
feet and hands.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis for each disability of the low 
back, feet, and hands.  For each 
diagnosed disability, the examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the current disorder is 
etiologically related to service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  After completion of the above 
development, the veteran's claims of 
service connection for a L3 bone spur, 
with backache and limitation of motion; 
cold injuries to the hands and feet; and 
PTSD should be readjudicated.  If the 
determination of any of these claims 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


